259 F.2d 271
BETTER LIVING, INC., a Corporation, Carl Mickelson and Fred E. Block, Individually and as Officers of said Corporation, and Also as Partners Trading as Aluminum Storm Window Company, Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 12544.
United States Court of Appeals Third Circuit.
Argued September 18, 1958.
Decided October 8, 1958.

On petition to review an order of the Federal Trade Commission.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
Joseph Lurie, Philadelphia, Pa. (Isadore A. Schrager, Philadelphia, Pa., on the brief), for petitioners.
James E. Corkey, Washington, D. C. (Earl W. Kintner, Gen. Counsel, James E. Corkey, Asst. Gen. Counsel, Alvin L. Berman, Atty., Washington, D. C., on the brief), for Federal Trade Commission.
PER CURIAM.


1
This is a petition for review of an order of the Federal Trade Commission directing the petitioner to cease and desist from certain business practices dealing chiefly with its advertisements. There is no law question in the case. The fact conclusions reached by the Commission have adequate support in the evidence presented.


2
The order of the Federal Trade Commission will be affirmed.